Citation Nr: 0211365	
Decision Date: 09/05/02    Archive Date: 09/09/02

DOCKET NO.  99-07 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to service connection for a seizure disorder 
as secondary to post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Polly Murphy, Esq.


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. A. McDonald, Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to 
August 1970, including service in the Republic of Vietnam 
from April 1969 to August 1970.

This matter was initially before the Board of Veterans' 
Appeals (Board) on appeal from a September 1997 rating action 
of the Muskogee, Oklahoma Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

In a September 2000 decision, the Board denied the veteran's 
claim of entitlement to service connection for post traumatic 
stress disorder.  He appealed that decision to the United 
States Court of Appeals for Veterans Claims (hereinafter, the 
Court).  In a March 2001 Order, the Court vacated the 
September 2000 decision and remanded the case to the Board 
for further development.  

In the September 2000 decision, the Board noted that the RO 
had identified a September 1998 rating action as the decision 
on appeal and styled the issue as whether new and material 
evidence had been presented to reopen a claim of service 
connection for PTSD.  Upon review of the record, however, the 
Board determined that the appeal stemmed from the RO's 
September 1997 rating action and the issue on appeal was more 
accurately characterized as entitlement to service connection 
for PTSD.

Neither the appellant, his representative, VA General 
Counsel, nor the Court have disputed this preliminary 
determination.  While the Court vacated the Board's September 
2000 decision, the facts still support the finding that the 
issue on appeal is best characterized as entitlement to 
service connection, rather than a claim requiring that the 
appellant first submit new and material evidence.  As a 
result, the Board has framed the issue on appeal as noted on 
the title page.

In April 2002, the issues of entitlement to a service 
connection for alcohol abuse, secondary to post-traumatic 
stress disorder, and entitlement to a total rating for 
compensation purposes based upon individual unemployability 
were raised.  These issues, however, have not been developed 
or certified for appellate review.  Accordingly, they are 
referred to the RO for appropriate action.


FINDING OF FACT

The veteran's currently diagnosed post-traumatic stress 
disorder is related to his military service while in Vietnam. 


CONCLUSION OF LAW

Post-traumatic stress disorder was incurred in active 
military duty.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West Supp. 
2002); 38 C.F.R. §§ 3.303, 3.304 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2002).  Following the 
RO's determinations of the veteran's claim, VA issued 
regulations implementing the Veterans Claims Assistance Act.  
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
In light of the Board's decision herein, the Board finds that 
any failure on the part of VA to inform or assist the veteran 
with his claim is harmless.  

The veteran contends that he suffers PTSD as a result of 
stressful experiences during service.  In written statements 
and testimony at the September 1999 personal hearing, he 
described the circumstances surrounding several of those 
stressful experiences during his service in Vietnam.  He 
testified that when stationed at Ban Me Thuot he was exposed 
to enemy mortar attacks on several occasions and was forced 
to hide in a bunker.  On one occasion, which he dated to 
sometime in July 1969, the veteran testified that he was hit 
on his helmet with enemy shrapnel.  He reported that he was 
"stunned," but did not seek any medical treatment.  He also 
described seeing several fellow servicemen killed, witnessing 
one South Vietnamese soldier fatally shoot another and 
hearing a firefight in an alley below his hotel room, then 
coming upon a dead body in that alley the next day.  The 
veteran also testified that his duties as an air traffic 
controller required him to maintain regular radio contact 
with helicopters that had recently taken off, and that on 
occasion he would hear transmissions from those helicopters 
indicating that they were under fire.  As a result of these 
experiences, the veteran has indicated that he suffers 
flashbacks and nightmares.  He testified that he has 
nightmares of being in a bunker which is hit by enemy fire 
and then caves in around him.  

The veteran's service personnel records show that he served 
in Vietnam from April 1969 to August 1970, during which time 
he was assigned to the 125th Aviation Company (ATC).  His 
military occupation specialty was air traffic controller.  
The service personnel and medical records do not reveal that 
the veteran participated in combat.  

A careful review of the veteran's service medical records 
reveals no findings or complaints pertaining to a psychiatric 
disorder.  There are no notations in those records referable 
to a shrapnel wound.  

The veteran was afforded a VA examination in August 1997 at 
which time he was interviewed and the claims folder was 
reviewed.  The veteran related his military history and noted 
that his camp was "shelled constantly" and was under attack 
"about once every seven to ten days."  He said that each 
time the camp was attacked, he had to run to a bunker.  He 
reported that he was always very scared and could never get 
used to the fear.  The veteran also related the experiences 
of seeing dead bodies.  He complained of flashbacks, 
difficulties with relationships and employment and a history 
of alcohol abuse.  Following mental status examination, the 
examiner offered a diagnosis of post-traumatic stress 
disorder.  

In May 1998, the veteran submitted a copy of correspondence 
and supporting documents that he had received from the U.S. 
Armed Services Center for Research of Unit Records 
(USASCRUR).  The USASCRUR enclosed a copy of the 1969-1970 
unit history for the 125th Aviation Company.  The units 
comprising the 125th Aviation Company were detailed and it 
was noted that the company was located at Bien Hoa Army Base.  
The history notes significant events that occurred during the 
period covered by the report, but it does not document 
attacks against Ban Me Thuot, the specific location mentioned 
by the veteran.  The USASCRUR noted that records pertaining 
to the 54th General Support Group revealed that that group 
was subjected to several enemy and mortar attacks at Ban Me 
Thuot.  

In an April 1998 statement, a Vet Center counselor who had 
been treating the veteran since May 1997 noted that the 
veteran's symptoms, especially nightmares and intrusive 
thoughts, were so severe that the appellant believed he was 
unable to work.  

VA treatment records associated with the claims folder detail 
ongoing treatment for post-traumatic stress disorder and 
include the report of an August 1998 hospitalization and 
participation in a post-traumatic stress disorder treatment 
program.  

Evidence submitted to the Board in September 2001 includes VA 
treatment records and a unit history of the 155th Aviation 
Company for 1969.  The treatment records include notations 
referable to ongoing treatment for disorders to include 
post-traumatic stress disorder.  The unit history, with 
pertinent parts highlighted by the veteran or his 
representative, detail the 155th Aviation Company's duties 
and include numerous references to enemy mortar attacks on 
that company's compound. 

In an affidavit signed by another Vietnam veteran, the signer 
reported that he had been assigned to a unit at Ban Me Thuot 
during 1969 and 1970, and he recalled hearing from members of 
the 155th Aviation Company stationed nearby that their camp 
had been attacked by rockets and mortar fire on numerous 
occasions.  The affiant indicated that he did not know the 
veteran until approximately 1997; however, he felt he could 
verify his statements.  The affiant specifically noted that 
the "125th and 155th were on the same compound in Ban Me 
Thuot.  This compound frequently came under fire during years 
of 1969-1970."

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110.  When a disability is not 
initially manifested during service or within an applicable 
presumptive period, "direct" service connection may 
nevertheless be established by evidence demonstrating that 
the disability was in fact incurred or aggravated during the 
veteran's service.  38 C.F.R. 3.303(d). 

During the course of this appeal, the provisions of 38 C.F.R. 
§ 3.304(f) were amended to reflect the decision of the United 
States Court of Appeals for Veterans Claims in Cohen v. 
Brown, 10 Vet. App. 128 (1997).  Section 3.304(f) now 
provides that service connection for post-traumatic stress 
disorder requires medical evidence diagnosing the condition 
in accordance with 38 C.F.R. § 4.125(a) (2001); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f).  The determination as to whether the veteran 
engaged in combat with the enemy must be based on all the 
evidence of record, and not just service department evidence 
or awards and decorations.  Id. at 142-3; Dizoglio v. Brown, 
9 Vet. App. 163 (1996).  

The evidence of record indicates that the veteran served in 
Vietnam in Ban Me Thuot, which came under enemy mortar 
attacks.  There is medical evidence diagnosing post-traumatic 
stress disorder and providing a link between the veteran's 
current symptoms and the attacks that occurred at Ban Me 
Thuot.  Accordingly, service connection for post-traumatic 
stress disorder is warranted.  Cohen.


ORDER

Service connection for post-traumatic stress disorder is 
granted.


REMAND

By a rating decision dated in February 2001, the RO denied 
entitlement to service connection for a seizure disorder, 
secondary to post-traumatic stress disorder, on grounds that 
service connection for post-traumatic stress disorder had not 
been established.  The veteran perfected an appeal as to this 
issue and requested a hearing before the Board.  A 
videoconference hearing before the Board was conducted in 
April 2002, at which time the veteran's representative 
clarified that the issue had been mischaracterized by the RO.  
It was determined that the correct issue on appeal was 
entitlement to service connection for a seizure disorder, 
secondary to an in-service head injury.  

The Board notes, however, that service connection for a 
seizure disorder, secondary to an in-service head injury was 
denied by a rating decision dated in September 1997.  The 
veteran was notified of this decision and did not appeal.  
Accordingly, that decision is final.  38 U.S.C.A. § 7105 
(West 1991).  As this claim to reopen is inextricably 
intertwined with the issue certified for appeal, the case 
must initially be remanded to the RO for appropriate 
disposition.  Moreover, as the Board's decision granting 
service connection for post traumatic stress disorder 
eliminates the foundation for the RO's denial, further 
development is in order.

Accordingly, the issue of entitlement to service connection 
for a seizure disorder is remanded for the following actions:

1.  The RO should contact the veteran and 
his representative to clarify the issue 
on appeal.  The RO should then 
(re)adjudicate the issue on appeal, in 
light of the Veterans Claims Assistance 
Act of 2000, and 38 U.S.C.A. § 5108 (West 
1991).

2.  The RO should further issue notice to 
the veteran which fully complies with 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Specifically, the RO must  
indicate which portion of the information 
and evidence necessary to grant service 
connection for a seizure disorder is to 
be provided by the claimant and which 
portion, if any, VA, in accordance with 
38 U.S.C.A. § 5103A and any other 
applicable provisions of law, will 
attempt to obtain on behalf of the 
claimant.  Any action taken to fulfill 
this instruction must be carefully 
documented in the claims file.

3.  Thereafter, if the issue on appeal 
remains denied, a supplemental statement 
of the case should be provided to the 
veteran and his representative.  After 
the veteran and his representative have 
had an adequate opportunity to respond, 
the appeal should be returned to the 
Board for appellate review.  

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 


